PER CURIAM:
In these consolidated appeals, Ronald Wayne Lewis appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his civil rights actions in which he alleged that he received inadequate medical care. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lewis v. Shah, No. 3:10-cv-00568-JRS (E.D.Va. Oct. 18, 2011); Lewis v. Lappin, No. 3:10-cv-00130-JRS, 2011 WL 4961718, 2011 WL 4961366 (E.D.Va. Oct. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.